 1                                                               Honorable Richard A. Jones
 2

 3
                                 UNITED STATES DISTRICT COURT
 4                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 5

 6   UNITED STATES OF AMERICA,                   )   Case No.: CR18-132RAJ
                                                 )
 7                 Plaintiff,                    )   ORDER ON DEFENDANT’S
                                                 )   MOTION TO AMEND
 8          vs.                                  )   JUDGMENT IN A CRIMINAL
                                                 )
 9                                               )   CASE
     CHRISTOPHER ANTHONY CLAY,                   )
10                                               )
                                                 )
11                 Defendant.                    )
                                                 )
12
            THIS MATTER having come before this Court on Defendant Christopher
13

14   Anthony Clay’s Motion to Amend Judgment in a Criminal Case (Dkt. #673), with

15   attached letter from Defendant Clay’s employer, proposing a postponement of
16
     Defendant Clay’s surrender date, there being no opposition filed by the government, and
17
     the Court finding just cause to do so:
18
            NOW, THEREFORE, IT IS HEREBY ORDERED that Defendant Clay’s motion
19

20   is GRANTED and his Judgment is amended such that Defendant Clay’s date of

21   surrender to custody is postponed until February 7, 2020.
22
            DATED this 8th day of November, 2019.
23

24

25
                                                     A
                                                     The Honorable Richard A. Jones
26                                                   United States District Judge
     ORDER ON DEFENDANT’S MOTION TO                       LAW OFFICES OF RESSLER & TESH
     AMEND JUDGMENT IN A CRIMINAL CASE - 1                  821 SECOND AVENUE, SUITE 2200
                                                                  SEATTLE, WA 98104
                                                                    (206) 388-0333
